Citation Nr: 0701728	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 RO decision.  


FINDINGS OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal).  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in June 2004; a rating decision in 
December 2004; a statement of the case in April 2005; and a 
supplemental statement of the case in September 2005.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication (a September 2005 supplemental 
statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claim.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  An appeal from 
the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, DC 9411.  

The Board notes that a 30 percent rating is prescribed when 
there is evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 70% 
rating, the Board must consider whether the veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown,  
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994) at 32.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

A May 2004 letter from a private Licensed Marriage and Family 
Therapist indicated that he treated the veteran for PTSD 
since April 2004.  The veteran presented himself with 
complaints of anger outbursts, paranoid thoughts, 
sleeplessness and nightmares, trust and authority issues, and 
avoidance of crowds and confined spaces.  The veteran was 
living with his wife of 10 years in an isolated rural area.  
The veteran reported trusting only his wife and his pastor, 
however, he also had acquaintances in his church.  The 
veteran stated that he felt distant from everyone and is 
unable to have close relationships.  

During sessions with the private physician, the veteran 
demonstrated emotional numbness and signs of anxiety with 
reports of past experiences from Vietnam.  The veteran stated 
that distressing incidents visit him as a nightmare several 
times a week and he wakes up in a sweat.  The veteran 
reported that he is constantly vigilant and "afraid for my 
life" from a sustained period of racial unrest in service.  

The veteran report that following Vietnam, his use of drugs 
and alcohol accelerated.  He had 30-40 jobs which he quit 
before he was fired and was "angry all the time."  The 
veteran reported intimacy issues and an isolated lifestyle 
except for the church involvement.  The veteran was detached 
from others and had a restrictive range of emotions (except 
anger) which have caused him to highly compromise his 
interactions with his personal and professional life.  The 
veteran had a diminished ability to have a healthy lifestyle 
which had greatly impacted his success professionally.  The 
therapist observed flat affect and assessed a GAF score of 
48.  

A November 2004 VA examination indicated that the veteran 
held a job for a year and a half.  The veteran stated he had 
a good marriage.  He did witness some traumatic events in the 
Navy, however they did not appear to be of sufficient 
intensity or duration to explain his port-discharge distress.  
The veteran described the events dispassionately, both on 
paper and in person.  The examiner reported that the 
veteran's symptoms are not well correlated with the traumas 
and the more severe traumas are lumped together with fairly 
minor events that might be expected to occur during any 
wartime carrier deployment.  Giving the veteran the benefit 
of the doubt, the examiner opined that it is more likely than 
not that his experience in the Navy added to a posttraumatic 
stress syndrome tied to his childhood.  The combination of 
Navy and childhood stressors goes much further toward 
explaining his current symptoms.  His anger and rage problems 
seem more tied to his childhood experiences and the drug and 
alcohol use than to his experience in the Navy.  The examiner 
attributed 80 percent of his diagnosis to childhood and 20 
percent to his experiences in the Navy.  The examiner 
assessed a GAF score of 65.  

According to the most recent VA examination in August 2005, 
the veteran has been employed full time for the past 2 years.  
The veteran did suffer from a back injury and was off work 
for a period of time, but returned to work full time.  The 
veteran also pastors a church part time.   The veteran 
reported angry outbursts in the past few months including 
punching and damaging the door to his supervisor's office, 
throwing a gas can at another employee, and breaking things 
in his house.  He reported that anger and rage "just come 
over him" and he often does not care if he controls his 
behavior.  

The veteran reported that he does get along well with members 
of his church, but did have a startle response to a woman who 
approached him from behind.  He also recently felt trapped in 
a restaurant, often feels that someone is going to die, and 
he feels he has to maintain a "fight or flight" readiness.  
He also becomes very anxious in small places, deals with 
anger and rage on a daily basis, and gets irritable and 
defensive in response to "little things."  He feels he has 
to stay busy all the time to cope with his anxiety.  He also 
reports that he has to locate all the exits when he enters a 
room and when he awakens at night he has to check to make 
sure his house is safe.  The veteran also reports that he has 
to sleep with a weapon close to his bed, is easily startled, 
and avoids social gatherings.  He also continues to 
occasionally take part in activities such as shooting and 
horseback riding, but less frequently than in the past. 

The veteran arrived for the VA examination on time, neatly 
dressed, and alone, which indicated to the examiner that he 
is capable of attending to his activities of daily living and 
independent activities of daily living without assistance.  

The examiner concluded that the veteran has demonstrated more 
stable employment over the past 2 year than at any time in 
his past.  The examiner opined that it was possible that the 
stress of maintaining two jobs is contributing to a worsening 
of his symptoms.  His current problems are also compounded by 
the recent back injury which contributed to his insecurity 
about keeping his job.  The veteran is unwilling to try 
antidepressant medications that might improve his ability to 
modulate his anger and his sleep quality.  The veteran had 
made good efforts to follow through with psychotherapy 
recommendations; however he was not using effective coping 
techniques on a consistent basis.  The examiner suggested 
more consistent attention to the veteran's symptoms as well 
as appropriate medication may result in some remission of his 
symptoms and improved adjustment. 

In regard to occupational impairment, the record reflects 
that the veteran has been employed full time for two years 
and he also pastors a church part time.  Based on the 
examinations, it does not appear that the veteran qualifies 
for an increased rating because he does not demonstrate 
evidence of occupational impairment.  The veteran cited to 
two occasions that he was unable to control his anger at work 
which may have strained working relationships, however, he 
remains employed at both jobs.  The veteran did not 
demonstrate that he had difficulty in understanding complex 
commands, an impairment of memory, or impaired judgment.  As 
such, the veteran has not demonstrated reduced reliability 
and productivity in his occupation to warrant an increased 
rating. 

In regard to associated symptomatology, the medical evidence 
of record shows that the veteran experiences some 
disturbances of mood due to his PTSD.  He states that he 
feels anxious in social places, has disturbed sleep, and fear 
of small spaces.  He reports that he has broken things in his 
own home.  The 2005 VA examiner reported that the veteran 
presented himself with mildly anxious and depressed affect.  
His speech was fluent, logical and goal directed.  The 
veteran did not relate that he was experiencing panic attacks 
more than once a week.  The veteran is generally functioning 
satisfactorily as he demonstrates normal routine behavior, 
self-care, and conversation to the VA examiner.  Therefore, 
the overall symptomatology associated with the veteran's PTSD 
does not more closely approximate the schedular criteria for 
a 50 percent disability rating.  

Moreover, the 2005 VA examiner scored the veteran with a GAF 
of 60 which indicates occasional panic attacks, not panic 
attacks more than once a week required for an increased 
rating.  The GAF score also indicates moderate difficulty in 
social and occupational functioning which is consistent with 
a 30 percent rating.  Therefore, the veteran is not entitled 
to an increased rating in excess of 30 percent.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence weighs 
against the veteran's claim for the foregoing reasons and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased evaluation for service-connected 
PTSD, currently evaluated as 30 percent disabling, is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


